Case 3:17-cv-01104-VLB Document 82-39 Filed 05/15/19 Page 1 of 3




                  Exhibit 40
             Case 3:17-cv-01104-VLB Document 82-39 Filed 05/15/19 Page 2 of 3
                                                 Sunday, September 17, 2017 at 7:07:00 AM Paciﬁc Daylight Time

Subject: Associate Professor Susan Byrne
Date: Friday, May 10, 2013 at 4:30:11 AM Paciﬁc Daylight Time
From: Rolena Adorno <rolena.adorno@yale.edu>
To:      Susan Byrne <susan.byrne@yale.edu>
Good morning, Associate Professor Byrne!

I want you to know that I have wriOen the message below to all eight of
your leOer writers:

"Dear ______,

It is with the greatest pleasure that I inform you that yesterday
aSernoon, Susan Byrne's candidacy for promoUon to Associate Professor
on Term received its ﬁnal approval from the Deans and the HumaniUes
Advisory CommiOee by a unanimous vote. (That unanimity echoed our
departmental vote, taken in April.) Come July 1, she will be Associate
Professor Byrne.

My colleagues and I are deeply grateful for the role you played in the
achievement of this worthy goal.

With our thanks,

Rolena Adorno
Sterling Professor of Spanish
Chair,
Department of Spanish and Portuguese
Yale University
PO Box 208204
New Haven, CT 06520-8204
tel. 203-432-1154
fax 203-432-1178"


And I also wrote to those few individuals who were unable to write:

"Dear ______,

Although you were not able to parUcipate in our review, I thought you
might like to know that yesterday aSernoon Susan Byrne's candidacy for
promoUon to Associate Professor on Term received its ﬁnal approval
from the Deans and the HumaniUes Advisory CommiOee by a unanimous
vote. (That unanimity echoed our departmental vote, taken in April.)
Come July 1, she will be Associate Professor Byrne.

I want to thank you again for your consideraUon of our request.

Many regards,

Rolena Adorno
Sterling Professor of Spanish
Chair,
Department of Spanish and Portuguese
                                    INITIAL DISCOVERY PROTOCOLS                                          Page 1 of 2
                                                                                                   P181
            Case 3:17-cv-01104-VLB Document 82-39 Filed 05/15/19 Page 3 of 3


Department of Spanish and Portuguese
Yale University
PO Box 208204
New Haven, CT 06520-8204
tel. 203-432-1154
fax 203-432-1178"

--So, Sue, "all the world" knows about this swiS and successful
outcome! Thank you for a wonderful evening. We will conUnue our
conversaUon: Think about this: It was Mary's thought: Would you like to
take your Associate Professor leave as calendar 2014 instead of academic
2014-15?




                                   INITIAL DISCOVERY PROTOCOLS                    Page 2 of 2
                                                                               P182
